1    Richard M. Stephens
     STEPHENS & KLINGE LLP
2    10900 NE 4TH Street, Suite 2300
3
     Bellevue, WA 98004
     425-453-6206
4

5

6

7

8                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WASHINGTON
9                             AT YAKIMA
10
     ENRIQUE JEVONS, as managing                          No. 1:20-cv-03182-SAB
11   member of Jevons Properties LLC,
     FREYA K. BURGSTALLER, as trustee                Plaintiffs’ Supplemental Reply Brief
12   of the Freya K. Burgstaller Revocable             regarding Cedar Point Nursery
     Trust, JAY GLENN and KENDRA
13   GLENN,
14
                           Plaintiffs,
15
       vs.
16
     JAY INSLEE, in his official capacity as
17
     Governor of the State of Washington
18   and ROBERT FERGUSON, in his
     official capacity of the Attorney General
19   of the State of Washington,
20                         Defendants.
21

22

23


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
     Pls. Supp. Reply Brief re Cedar Point Nursery                (425) 453-6206
     1:20-cv-03182-SAB 1
1                                        INTRODUCTION
2          This brief is to reply to Defendants’ Supplemental brief regarding Cedar
3    Point Nursery v. Hassim, ___ U.S. ___, 141 S.Ct. 2063 (2021) (ECF 52).
4    Defendants do not defend on the basis of any exception from the rule that
5    mandated physical occupations are per se takings addressed in Cedar Point
6    Nursery and in Plaintiffs’ Supplemental Brief. ECF 48, at 5-9. Rather,
7    Defendants’ overarching themes are that government may regulate landlord-
8    tenant relations, that Plaintiffs’ properties are open to the public and that
9    Plaintiffs’ invited their tenants to reside in their homes.1 These themes do not
10   discount Cedar Point Nursery’s impact on Plaintiffs’ pending claim.
11                                        ARGUMENT
12                                           I
13
          That government may regulate landlord-
                                       landlord-tenant relations does not determine
          whether Defendants mandate a physical occupation of Plaintiffs’ property.
14
           Despite the Supreme Court’s reaffirmation of the importance of the right to
15
     exclude to the entire bundle of rights that constitutes property, Defendants
16
     assert that government is free to regulate the economic relations of landlords
17
     and tenants without causing a taking. ECF 52, at 2. Defendants quote F.C.C. v.
18

19   1
         Defendants assert that Plaintiffs seek to “stop the now-expired Evictions
20
     Moratorium” by arguing that it is a taking for which compensation is required.
21
     ECF 52, at 1. Plaintiffs’ Fifth Amendment claim does not seek to stop anything,
22
     but to obtain a declaration that the Proclamations cause a taking of property.
23


                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
     Pls. Supp. Reply Brief re Cedar Point Nursery                  (425) 453-6206
     1:20-cv-03182-SAB 1
1    Florida Power Corp., 480 U.S. 245. 252 (1987), as stating “statutes regulating
2    the economic relations of landlords and tenants are not per se takings.” ECF
3    52, at 3. Additionally, they rely on Yee v. City of Escondido, 503 U.S. 519,
4    528-29 (1992)), for the proposition that “States have broad power to regulate
5    housing conditions in general and the landlord tenant relationship in particular
6    without paying compensation for all economic injuries such regulation
7    entails.” ECF 52, at 3. No one here demands compensation for all injuries.
8       But Florida Power and Yee are both cases challenging regulation of the
9    price of rent and holding that regulations of rent prices—like numerous prior
10   price control regulations—did not constitute a per se taking. The fact that
11   government may regulate the economic relations between landlords and tenants
12   does not answer the question as to whether a particular regulation—requiring
13   landlords to house tenants who break their leases or pay no rent with no
14   prospects of ever recovering the rent—is a per se taking because it is mandating
15   a physical occupation of property without compliance with conditions upon
16   which Plaintiffs’ invitation to occupy was based. Under Defendants’ theory,
17   because the state may regulate landlord-tenant relations, it could mandate that
18   Plaintiffs house their nonpaying and lease breaking tenants indefinitely.
19      It is also important to recognize that the Court in Yee found payment of rent
20   significant. “On the face of the regulatory scheme, neither the city nor the State
21   compels petitioners, once they have rented their property to tenants, to continue
22   doing so.” Yee, 503 U.S. at 527-28. The city ordinance did not require the
23   tenants’ continued occupation when there was “nonpayment of rent.” Id. at 524.

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
     Pls. Supp. Reply Brief re Cedar Point Nursery                (425) 453-6206
     1:20-cv-03182-SAB 2
1       The present situation is quite different. Defendants mandate that Plaintiffs
2    continue with the physical occupation of their property by people who pay no
3    rent whatsoever. Continued physical occupation is mandated. While that result
4    may be an appropriate response to the Pandemic and the takings clause of Fifth
5    Amendment does not prohibit the taking of property, it just requires payment of
6    just compensation so that the burden of meeting this public need is shouldered
7    by the public and not just those who are providing rental housing. See
8    Armstrong v. United States, 364 U.S. 40, 49 (1960).
9       That government may regulate landlord-tenant relations is not a free pass to

10   never have to pay compensation when mandating a physical occupation of

11   property when the right to remain has expired by the terms of the lease or by

12   violation of lease requirements. After all, government may also regulate the

13   economic relations between employers and employees, including the right to

14   unionize, which was the backdrop of Cedar Point Nursery. The power to

15   regulate does not immunize the government from the requirement to pay just

16   compensation when it mandates the continuation of a physical occupation.

17
                                                II
         Plaintiffs’ claim that their property has been taken is not eliminated on the
18
                     theory that their properties are open
                                                      open to the public.
                                                                  publi

19      Defendant’s second major point is that Cedar Point Nursery involves a

20   business that was not “open to the public,” and suggesting that Plaintiffs’

21   properties are. ECF 52, at 4. But Cedar Park Nursery explains what is meant by

22
     being open to the public by specifically citing PruneYard Shopping Center v.

23
     Robins, 447 U.S. 74 (1980), cited in Cedar Park Nursery, 141 S.Ct. at 2076. As


                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
     Pls. Supp. Reply Brief re Cedar Point Nursery                (425) 453-6206
     1:20-cv-03182-SAB 3
1    its name suggests, PruneYard Shopping Center, involving a shopping center
2    that was truly open to the public. Anyone could come and go. Plaintiffs’ homes
3    which they rent are not open to the public. Rather, they are private spaces
4    which tenants have the right to occupy upon meeting conditions of the lease.
5    Failure to meet the conditions of the lease means that they have no right to

6    occupy, nor do any other members of the public.

7                                             III
           There is no principled reason for concluding that property is not taken
8          simply because Plaintiffs’ originally invited their tenants to occupy.
                                                                          occupy.

9       Defendants’ argument mandates that if one ever invited someone on to their

10   property, there would be no forced physical occupation of that property if the

11   owner demanded that they leave. Of course, a property owner cannot force

12   someone to leave in violation of the rights provided in a lease. But Defendants’

13   “once invited, stay forever” theory is unsupported by logic or the cases they cite.

14                                          Conclusion

15      Defendants’ Proclamations appropriate Plaintiffs’ property to meet a public

16   need. The taking of private property interests has occurred.

17      Respectfully submitted this 29th day of July, 2021,

18                                       Stephens & Klinge LLP
                                         /s/ Richard M. Stephens
19                                       WSBA No. 21776
                                         Stephens & Klinge LLP
20                                       10900 NE 4th Street, Suite 2300
                                         Bellevue, WA 98004
21
                                         stephens@sklegal.pro
22                                       Attorneys for Plaintiffs

23


                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
     Pls. Supp. Reply Brief re Cedar Point Nursery                 (425) 453-6206
     1:20-cv-03182-SAB 4
